DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 09/19/2022 and the Request for Continued Examination (RCE under 37 CFR 1.114) filed 10/13/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-15
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 1, 2, 8, and 13
Amended claims: 3, 5, 9, 11, 12, and 14
New claims: 16-18
Claims currently under consideration: 3-7, 9-12, and 14-18
Currently rejected claims: 3-7, 9-12, and 14-18
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/19/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-7, 9-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaka et al. (U.S. 2010/0267847 A1).
As for claim 3, Yoshinaka et al. discloses a sweetener composition comprising a stevia extract comprising 95 mass% or more of rebaudioside A ([0083]-[0084], “purified rebaudioside A”, which is interpreted as being 100 mass% rebaudioside A) and a siraitia grosvenorii extract ([0088]) comprising 30 mass% or more of mogroside V ([0087], “mogroside V may be, but is not limited to, a purified product”, which is interpreted as being 100 mass% mogroside V), where rebaudioside A and mogroside V are mixed at a mass ratio of 95:5 ([0038]).
Yoshinaka et al. does not explicitly disclose the ratio of components as being within the claimed range of “96:4 to 99:1”.
However, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The ratio disclosed in Yoshinaka et al. is close enough to the claimed range that the claimed range is considered prima facie obvious.
As for claim 4, Yoshinaka et al. discloses the rebaudioside A may be purified or may be in a mixture with other steviol glycosides such as stevioside or rebaudioside C ([0084]). Where rebaudioside A is purified, the content of other steviol glycosides would be 0 mass%. Yoshinaka et al. thus effectively discloses the stevia extract as comprising a total amount of stevioside and rebaudioside C of 0.2 mass% or less.
As for claim 5, Yoshinaka et al. discloses the sweetener composition of claim 3 that is incorporated into a composition for oral administration ([0104]), wherein the composition additionally comprises orally-acceptable carriers ([0149]), and where the composition is a food or beverage ([0099]-[0100]).
As for claim 6, Yoshinaka et al. discloses the orally-administered composition as being a food or beverage ([0149]).
As for claim 7, Yoshinaka et al. discloses the orally-administered composition as comprising rebaudioside A and mogroside V in a total amount of 10-5000 ppm ([0105]).
Regarding claim 8, Yoshinaka et al. discloses a method for imparting sweetness to a composition orally administered or used for an oral cavity, wherein rebaudioside A and mogroside V are mixed in the composition at a mass ratio of 95:5 ([0104]).
Yoshinaka et al. does not explicitly disclose the ratio of components as being within the claimed range of “95:5 to 99:1, excluding 95:5”.
However, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The ratio disclosed in Yoshinaka et al. touches the claimed range and is thus adequate to deem the claimed range prima facie obvious.
Regarding claim 9, Yoshinaka et al. discloses a method for imparting sweetness to a composition orally administered or used for an oral cavity, wherein rebaudioside A and mogroside V are mixed in the composition at a mass ratio of 95:5 ([0104]), and wherein the rebaudioside A is in the form of a stevia extract comprising 95mass% or more of rebaudioside A ([0083]-[0084], “purified rebaudioside A”, which is interpreted as being 100 mass% rebaudioside A) and the mogroside V is in the form of a siraitia grosvenorii extract ([0088]) comprising 30 mass% or more of mogroside V ([0087], “mogroside V may be, but is not limited to, a purified product”, which is interpreted as being 100 mass% mogroside V).
Yoshinaka et al. does not explicitly disclose the ratio of components as being within the claimed range of “96:4 to 99:1”.
However, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The ratio disclosed in Yoshinaka et al. is close enough to the claimed range that the claimed range is considered prima facie obvious.
As for claim 10, Yoshinaka et al. discloses the rebaudioside A may be purified or may be in a mixture with other steviol glycosides such as stevioside or rebaudioside C ([0084]). Where rebaudioside A is purified, the content of other steviol glycosides would be 0 mass%. Yoshinaka et al. thus effectively discloses the stevia extract as comprising a total amount of stevioside and rebaudioside C of 0.2 mass% or less.
As for claim 11, Yoshinaka et al. discloses the orally-administered composition as comprising rebaudioside A and mogroside V in a total amount of 10-5000 ppm ([0105]).
Regarding claim 12, Yoshinaka et al. discloses a method for improving the taste of a stevia extract comprising rebaudioside A ([0030]-[0031], [0034]), comprising the step of mixing the stevia extract with mogroside V ([0094]) at a mass ratio of 95:5 ([0089]), wherein the stevia extract comprises 95mass% or more of rebaudioside A ([0083]-[0084], “purified rebaudioside A”, which is interpreted as being 100 mass% rebaudioside A) and the mogroside V is in the form of a siraitia grosvenorii extract ([0088]) comprising 30 mass% or more of mogroside V ([0087], “mogroside V may be, but is not limited to, a purified product”, which is interpreted as being 100 mass% mogroside V).
Yoshinaka et al. does not explicitly disclose the ratio of components as being within the claimed range of “96:4 to 99:1”.
However, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The ratio disclosed in Yoshinaka et al. is close enough to the claimed range that the claimed range is considered prima facie obvious.
As for claim 14, Yoshinaka et al. discloses the rebaudioside A may be purified or may be in a mixture with other steviol glycosides such as stevioside or rebaudioside C ([0084]). Where rebaudioside A is purified, the content of other steviol glycosides would be 0 mass%. Yoshinaka et al. thus effectively discloses the stevia extract as comprising a total amount of stevioside and rebaudioside C of 0.2 mass% or less.
As for claim 15, Yoshinaka et al. discloses the taste to be improved as being bitterness and/or lingering sweetness ([0029]-[0030]).
As for claim 16, Yoshinaka et al. discloses the taste to be improved as being bitterness and/or lingering sweetness ([0029]-[0030]).
As for claim 17, Yoshinaka et al. discloses the orally-administered composition as comprising rebaudioside A and mogroside V in a total amount of 10-5000 ppm ([0105]).
As for claim 18, Yoshinaka et al. discloses the sweetener composition of claim 4 that is incorporated into a composition for oral administration ([0104]), wherein the composition additionally comprises orally-acceptable carriers ([0149]), and where the composition is a food or beverage ([0099]-[0100]).
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-15 over Yoshinaka et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that Yoshinaka et al. only teaches that “siraitia grosvenorii means siraitia grosvenorii extract that contains 15% by mass of mogroside V” and thus does not teach the newly-claimed limitation requiring a mogroside V content in the extract of 30 mass% or more (Applicant’s Remarks, p. 5, ¶5; p. 6, ¶3).
As noted in the claim rejections, though, Yoshinaka et al. discloses that “mogroside V may be, but is not limited to, a purified product” ([0087]), which is interpreted as being 100 mass% mogroside V. Yoshinaka et al. thus discloses a mogroside V concentration in the extract that falls within the claimed range.
Applicant further argued that Yoshinaka et al. teaches experimental data wherein a preference is shown for a ratio of rebaudioside A to mogroside V in the range of 94:6 to 75:25 (Applicant’s Remarks, p. 5, ¶5 – p. 6, ¶2).
However, the experimental data of Yoshinaka et al. occurs under much more limited conditions than the present claims, which renders the experimental data of no persuasive weight. That is, the sweetness evaluations of the reference are only for aqueous solutions of the two components at specific pH values at a sweetness intensity comparable to a 5% aqueous sugar solution ([0184]-[0185]). However, the claimed sweetener composition is not limited to use in such limited circumstances. Any instruction pertaining to the experimental conditions of Yoshinaka et al. indicating a preference for specific ratio of the two components cannot be said to necessarily apply more broadly to the incorporation of the claimed sweetener composition in other food applications. Applicant’s argument is thus unpersuasive.
Applicant further argued that a practitioner would not have had any motivation to modify Yoshinaka et al. to produce a composition comprising components in the claimed range of ratios, particularly in view of the allegedly unexpectedly improved results of mixing the two components within the claimed range of ratios (Applicant’s Remarks, p. 6, ¶4). Applicant asserted that ratios higher than 95:5 would have less improvement in sweetness quality than compositions having lower relative amounts of rebaudioside A (Applicant’s Remarks, p. 6, ¶4 – p. 7, ¶1).
However, no motivation to modify Yoshinaka et al. is necessary in deeming the claims obvious. MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” That is, for ranges that are “merely close”, the claimed range is simply prima facie obvious, regardless of whether any motivation is apparent to alter the disclosed range.
Applicant’s arguments pertaining to the alleged superiority of the disclosed range of Yoshinaka et al. relative to the claimed range on the basis of the experimental data in the reference are unpersuasive due to the difference in scope between the experiments and the present claims as discussed previously herein and in paragraph 37 of the Final Office Action filed 07/18/2022.
Applicant then again argued that the claimed composition exhibited unexpected improvements over the compositions of Yoshinaka et al. and that the present claims are allegedly commensurate in scope with the examples in the specification (Applicant’s Remarks, p. 7, ¶2).
As discussed in detail in paragraph 37 of the Final Office Action filed 07/18/2022, the claims are not commensurate in scope with the experimental data. Applicant’s assertion of unexpected results thus remains unpersuasive.
The rejections of claims 3-7, 9-12, 14 and 15 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 3-7, 9-12, and 14-18 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793